El Juez Peesidente Inteeino Señoe De Jesús
emitió la opi-nión del tribunal.
Juan Ortiz Pericchi instó procedimiento ejecutivo contra Rafael Arrillaga Urrutia y su esposa Adela Gaztambide en cobro de una hipoteca constituida por ésta a favor de aquél. A virtud de dicho procedimiento el inmueble hipotecado fue adjudicado al acreedor. Este lo vendió a Herminio Flores y a Aurelio Tió Nazario. Más tarde Flores vendió su con-dominio a Tió, quien en la actualidad posee todo el inmue-ble.
Habiendo fallecido Arrillaga Urrutia y Ortiz Pericchi, los apelantes — la viuda e hijos del primero — instaron este pleito contra la sucesión del segundo y contra Flores y Tió, solicitando que se decretase la nulidad del procedimiento ejecutivo y se les resarciese de los daños y perjuicios sufri-dos por habérseles privado de la posesión del inmueble.
Entre los miembros de la Sucesión demandada se hallan dos hijas naturales de Ortiz Pericchi, llamadas María Antonia Ortiz "Velez y Emilia Ortiz Pimentel las cuales fue-ron incluidas como demandadas.
Al ser emplazados Flores y Tió, este último solicitó que, tanto Flores como los componentes de la Sucesión deman-dada, éstos últimos como herederos de Ortiz Pericchi, fue-sen citados de evicción. Igual moción presentó Flores con respecto a la indicada Sucesión.
Las dos hijas naturales en su doble carácter de demanda-das y de citadas de evicción, se personaron en autos. Emilia Ortiz Pimentel presentó una moción solicitando que se le eliminara de la demanda porque desde el 24 de agosto de 1944 había cedido a la viuda de Ortiz Pericchi todos los de-rechos que tenía en la herencia de su padre y por esa razón entendía ella que había dejado de ser parte necesaria y le-gítima en la “acción de nulidad de actuaciones y daños y perjuicios y de evicción.” (Bastardillas nuestras.)
*317Maria Antonia Ortiz Yélez radicó el 28 de julio de 1945 otra moción similar, en la cual solicitó qne la eliminasen como demandada por el mismo fundamento qne expuso su hermana Emilia, si bien no mencionó expresamente la cita-ción de evicción. Contestando la demanda alegó que care-cía de información y creencia para aceptar o negar sus ale-gaciones “y que toda vez que ella traspasó sus derechos . . . e interés cualesquiera que fueran, a favor de doña Monse-rrate Juan Toro viuda de Ortiz Pericchi, ésta quedó subro-gada en los derechos de la alegante, . . . . ” (sic).
En vista de las respectivas mociones de estas demanda-das, los demandantes solicitaron de la corte inferior per-miso para radicar una demanda enmendada, entre otros mo-tivos, para eliminar de la demanda a las referidas herma-nas. El permiso fué concedido por orden de 11 de septiem-bre de 1945. En consecuencia, se radicó la demanda enmen-dada en la cual no figuraban ellas. Esta demanda no les fué notificada y desde entonces todas las actuaciones se si-guieron entendiendo con los que continuaron como deman-dados. A moción de éstos la corte inferior dictó sentencia sumaria desestimando la demanda. Apelaron los deman-dantes. El escrito de apelación no fué notificado a María Antonia y Emilia Ortiz. Los apelados solicitan que se deses-time el recurso. Su contención es que habiendo sido María Antonia y Emilia Ortiz citadas de evicción, son partes in-teresadas en la sentencia, y consecuentemente debieron ser notificadas de la interposición del recurso para que este Tribunal adquiriese jurisdicción.
La cuestión a decidir es si a la luz de los hechos narra-dos, dichas dos demandadas están comprendidas en el con-cepto de parte adversa que contempla el artículo 296 del Código de Enjuiciamiento Civil. (1)
*318 La citación de evieción sirve nn doble propósito. En lo que al comprador respecta, tiene el efecto de sentar las bases para establecer contra el vendedor la acción de evieción para obtener el saneamiento cnando se priva al comprador por sentencia firme y a virtud de un derecho anterior a la compra, de todo o parte de la cosa comprada. (2) En otras palabras, si no ha habido citación de evieción, no puede el comprador obtener el saneamiento.(3) En cuanto al vendedor concierne, la citación de evieción sirve para darle una oportunidad de defender el título que trasmitió al comprador, ya uniéndosele en la defensa de] pleito o bien asumiéndola él solo, para de esa suerte, en el caso de desestimarse la demanda, evitar la acción de evieción que en caso contrario podría el comprador dirigir contra él. Pero el vendedor citado de evieción no viene obligado a litigar. Este es un derecho de su exclusiva incumbencia. Él puede entender que el título es indefendible. Puede que él sea insolvente y en uno u otro caso estime inútil asumir las cargas y molestias que el litigio conlleva. Mas sea cual fuere la causa o la forma de la renuncia a ese derecho, la misma no sería contraída a la ley, el interés o el orden público ni en perjuicio de tercero. Artículo 4 del Código Civil.
En el presente caso ya hemos visto que los compradores cumplieron estrictamente el deber de citar de evic-*319ción que les imponen los artículos 1370 y 1371 del Código Civil. Pero María Antonia y Emilia Ortiz, como herederas del vendedor, no tuvieron a bien defender el título. Por el contrario, presentaron las mociones antes mencionadas pi-diendo a la corte que ordenase su eliminación de la demanda por entender ellas que no tenían responsabilidad alguna en el caso, ya que habían cedido a la viuda de Ortiz Pericchi todos sus derechos o interés en la herencia de su padre. Es verdad que la demanda enmendada no les fué notificada. ¿Qué finalidad se perseguía con notificárselas, cuando ya ellas se habían apartado del pleito y optado por no defender el título que había transmitido su causante?
A este efecto preceptúa el último párrafo del artículo 1371 del Código Civil que “si los citados de evieción no com-parecieren en tiempo y forma, continuará, respecto del com-prador, el término para contestar a la demanda.” Man-resa, comentando el mismo párrafo del artículo correspon-diente del Código Civil Español, dice:
“Si el vendedor no comparece en tiempo y forma, continuará, respecto del comprador, el término para contestar la demanda; las actuaciones se seguirán entendiendo con él, [el comprador] pero lle-gado el caso de evieción tendrá derecho al saneamiento.” Comen-tarios al Código Civil Español, t. 10 (2da. ed. 1908) pág. 217. (Bas-tardillas nuestras.)
Podría argiiirse que dichas hermanas comparecieron “en tiempo”. Empero, no lo hicieron “en forma”. Su compa-recencia, lejos de ir enderezada a defender el título de los compradores, fué encaminada a solicitar que se les elimi-nase del pleito por entender ellas que no tenían responsa-bilidad legal alguna. Así pues, el pleito continuo desde ese instante contra los que en la demanda enmendada figuraban como demandados, entendiéndose con ellos todas las ulte-riores actuaciones.
Como fácilmente se desprende de los artículos del Código Civil antes citados, la posición del vendedor citado de evic-*320ción es svd generis. Si no comparece, no puede anotársele la rebeldía, sencillamente porque no tiene carácter de de-mandado ni se solicita remedio alguno contra él dentro del pleito. Solamente se le invita a intervenir mediante la ci-tación de evicción como una medida preparatoria para que el comprador tenga derecho a obtener el saneamiento en caso de evicción. Si por el contrario comparece a defender el título, tampoco se convierte en demandado, pues su actuación se circunscribe a defender el título del compra-dor. Como dice Manresa, ‘ ‘ al comparecer el vendedor o los vendedores notificados, no se convierten por ello en deman-dados. El demandado será siempre el comprador, pero con él litigarán aquél o aquéllos coadyuvando a su defensa. Se aumenta sólo el número de litigantes”. Ob., t. y pág. cit. Claro es que si el vendedor comparece y defiende su título, si bien no se convierte por ello en demandado, (4) tiene in-terés en el resultado de la sentencia, pues en caso de ser adversa al comprador surgirá contra el vendedor el dere-cho a obtener el saneamiento mediante la acción de evie-eión. Pero estas demandadas, después de citadas de evic-ción, voluntariamente optaron por retirarse del pleito, re-nunciando así al derecho que tenían a defender el título de los demandados. Desde entonces dejaron de ser partes in-teresadas. En consecuencia, no tenían derecho a ser noti-ficadas de la interposición del recurso.
No puede argüirse que al pedir María Antonia Ortiz su eliminación como demandada y guardar silencio con respecto a su responsabilidad para el caso de evicción, no, renunció al derecho que pudiera tener a ser nuevamente citada de evicción notificándosele con copia de la demanda enmendada. Esto es así porque su responsabilidad como demandada en el pleito de nulidad de actuaciones surge de su condición de *321heredera del vendedor, y precisamente por ser ella here-dera del vendedor fué que se le citó de evieción por los que compraron la finca a su padre Ortiz Pericchi. Por consi-guiente, negando ella toda responsabilidad como heredera fundándose en que había cedido todos sus derechos en la he-rencia a la viuda de Ortiz Pericchi, equivale a negar tam-bién toda responsabilidad por concepto de saneamiento en caso de evieción. Ella no puede dejar de ser heredera cuando la demanda la Sucesión de Rafael Arrillaga Urrutia y continuar siéndolo cuando es citada de evieción por los de-mandados Plores y Tió. Por esa razón opinamos que la. posición legal de María Antonia Ortiz es exactamente igual, a la de su hermana Emilia Ortiz.
Concedemos que en el caso de Battle v. Torruellas, 39 D.P.R. 205, invocado por los apelados, se dijo:
"Vese fácilmente que la relación que se crea en el saneamiento' en caso de evieción es, en la realidad, una entre el comprador y el vendedor, y que no tiene gran importancia para el demandante la cuestión de quién va a defender el título. Pero es inevitable la con-secuencia jurídica de que el citado en evieción tiene interés en el pleito, ya que sus responsabilidades, si acaso tuviera razón la de-mandante y apelante, van a recaer sobre él. Es una parte, y una parte adversa al demandante.” (pág. 212.)
Sin embargo, no podemos convenir con los apelados en que el párrafo que acabamos de transcribir sea decisivo del pre-sente caso. Aparte de que se trata de un obiter dictum como veremos más adelante, no debemos perder de vista que el lenguaje de una decisión judicial debe interpretarse a la luz de los hechos del caso en que fué usado. Guiados por este principio, pasaremos a denotar la diferencia fundamental entre los hechos de aquél y los del presente caso. En el de Battle, supra, contrario a lo que sucedió en el de autos, el vendedor citado de evieción compareció "en tiempo y forma” interponiendo una excepción previa a la demanda. La excepción prosperó. A instancia de los demandantes se *322dictó sentencia con el fin de poder obtener la revisión de la resolución recaída. Apelaron entonces los demandantes. Los demandados solicitaron la desestimación fundándose en que el citado de evicción no babía sido notificado del re-curso. (5)
En cambio, en el caso de autos ya fiemos visto que las fiermanas citadas de evicción no comparecieron a defender el título que trasmitió su padre, y optaron por no conver-tirse en litigantes. Pero, cuando como en el caso de Battle el citado de evicción comparece a defender el título usando del derecfio que le concede la ley, y se dieta sentencia, ya sea a favor o en contra del demandado, forzoso es recono-cer que él tiene un interés en el resultado de la sentencia que pueda dictarse en apelación. Sería una inconsistencia de la ley permitirle litigar en la corte de instancia y luego ■cerrarle las puertas de la corte de apelación al apelarse de la sentencia. Mas ese interés en la sentencia que existía en el caso de Battle, no aparece en el de autos, y considera-das las circunstancias concurrentes, somos de opinión que María Antonia y Emilia Ortiz no están comprendidas den-tro del concepto de parte adversa que contempla el artículo 296 del Código de Enjuiciamiento Civil.

No procede la desestimación.


(1) E1 artículo 296 del Código de Enjuiciamiento Civil dispone:
“Una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providencia apelada, un escrito mani-festando que se apela de ella, o de determinada parte de la misma, y pre-sentando idéntica manifestación a la parte contraria o a su abogado.”


(2) E3 artículo 1364 del Código Civil, en su primer párrafo, dispone:
“Tendrá lugar la evieción cuando se prive al comprador, por sentencia ¿firme y a virtud de un derecho anterior a la compra, de todo o parte de la cosa comprada.”


(3)E1 artículo 1370 del Código Civil prescribe:
“El vendedor estará obligado al saneamiento que corresponda, siempre que resulte probado que se le notificó la demanda de evieción a instancia del com-prador. Ealtando la notificación, el vendedor no estará obligado al saneamiento. ’ ’
El artículo 1371 del Código Civil, en sus párrafos primero y último, dice:
“El comprador demandado solicitará, dentro del término que la ley de enjuiciamiento civil señala para contestar la demanda, que ésta se notifique al vendedor o vendedores en el plazo más breve posible.
“Si los citados de evieción no comparecieren en tiempo y forma, ¡continuará, respecto del comprador, el término para contestar a la demanda.” (Bastardillas nuestras.)


(4) No hemos perdido de vista las disposiciones de la Regla 20(a) de Enjuiciamiento Civil.


(5) Este Tribunal resolvió, sin, embargo, que si bien del escrito de apelación no aparecía la constancia de la notificación, ésta se había probado mediante otra evidencia. Toda vez que el citado de evicción fué realmente notificado del recurso, no cabe duda que el lenguaje antes citado era innecesario para la resolución del caso y en consecuencia fué un obiter dictmn. Empero, teniendo en cuenta que el citado de evicción compareció a defender el título, dicho lenguaje es una correcta exposición de la ley.